Detailed Action
           Response to Amendment
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-2, 9-10 and 18-19 are amended.
Claims 3-7, 11-17 and 20 originally presented.
Claims 8 is previously presented.
This Action is Final. 
                                          Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive.
                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segev et al. (US Patent Application Pub. No: 20170060749 A1) in view of EGUCHI (US Patent Application Pub. No: 2016 0062896 A1), and further in view of Gorobets et al. (US Patent Application Pub. No: 20030165076 A1) in view Mikurak (US Patent Application Pub. No: 20140222610 A1).
          As per claim 1, Segev teaches a device, comprising: 
          a first memory [semi-volatile memory such as DRAM] ,including a plurality of memory dice [fig.1; paragraphs 0021;0025,The memory array 122 includes many memory cells arranged in logical blocks 102A-n of memory cells (e.g., memory blocks 102A-n).], the memory dice being arranged vertically to each other [paragraph 0073, having multiple elements in each column and therefore having elements spanning several vertically stacked memory planes.], the first memory being a first type [semi-volatile memory such as DRAM]; 
           a second memory of a second type [static random access (SRAM) memory circuits] , the first and second memory types being different types of memories [fig.1; paragraphs 0021;0025, The volatile type memory circuits can include, as an example, dynamic random access memory (DRAM) and static random access (SRAM) memory circuits.]; and 
           a controller die [fig.1, a memory controller 103.],and the first and second internal memories being different from each other [fig.1; paragraphs 0021;0025, The volatile type memory circuits can include, as an example, dynamic random access memory (DRAM) and static random access (SRAM) memory circuits.]. 
Segev discloses a controller die, and the first and second internal memories being different from each other but does not explicitly disclose a controller die configured to transfer first data between the first memory and a first internal memory of a processor using a first interface, and to transfer second data between the second memory and a second internal memory of the processor using a second interface, the first and second interfaces being different from each other, the first and second internal memories being different from each other, wherein the second memory is disposed within the controller die.  
          EGUCHI discloses a controller die [figs.1-3, The memory system 10 comprises a memory controller 11], configured to transfer first data between the first memory [figs.1-3, the first memory 12], and a first internal memory [fig.3, the first access size register 26-1] of a processor using a first interface  [figs.1-3, paragraph 0044, the first access size register 26-1 receives the access size information for the first memory 12 from the host CPU 1 via the write buffer 23, and stores the access size information.], and to transfer second data between the second memory [figs.1-3, the second memory 13-1], and a second internal memory [fig.3, the second access size register 26-2],  of the processor using a second interface [figs.1-3; paragraph 0044, Similarly, the second access size register 26-2 receives the access size information for the second memory 13-1 and the third memory 13-2 from the host CPU 1 via the write buffer 23, and stores the access size information.] , the first and second interfaces being different from each other [figs.8&14, Internal buses shown in FIG. 8 are data buses in the first memory 12 and the second memory 13-1.], the first and second internal memories being different access size register 26-1 and a second access size register 26-2.].  
            It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include EGUCHI ‘s memory system for use with electronic equipment or information processing apparatus into Segev’s non-volatile memory system for fetching memory commands from a host computer system for the benefit of inexpensive memory system with a short latency including a read latency and a write recovery time; and enables a reduction in the time needed to complete the reading operation; also makes the read latency and the write recovery time constantly short and predictable as long as the access starts at the head of a page or a sector and eliminates the need for flag management of the cache memory; and finally,  the first memory and the second memory perform the write recovery in parallel, enabling a reduction in the time needed to write data of the access unit in the writing operation (EGUCHI, [0005]) to obtain the invention as specified in claim 1.
          Segev and EGUCHI discloses the first and second internal memories being different from each other but do not explicitly disclose wherein the second memory is disposed within the controller die.  
          Gorobets discloses wherein the second memory is disposed within the controller die [fig.2; paragraph 0036, the controller 16 comprises ROM 28 and SRAM 30.]. 
          It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Gorobets’s memory controller into EGUCHI ‘s memory system for use with electronic equipment or information processing apparatus Segev’s non-volatile memory system for fetching memory commands from a host computer system for the benefit of inexpensive memory system with a short latency including a read latency and a write recovery time; and enables a reduction in the time needed to complete the reading operation; also makes the read latency and the write recovery time constantly short and predictable as long as the access starts at the head of a page or a sector and eliminates the need for flag management of the cache memory; and finally,  the first memory and the second memory perform the write recovery in parallel, enabling a reduction in the time needed to write data of the access unit in the writing operation (EGUCHI, [0005]) and number of read and write accesses to the non- volatile memory for control data structures is reduced increasing the write speed of the memory system for host data (Gorobets,[0004]-[0010]) to obtain the invention as specified in claim 1.
Segev; EGUCHI and Gorobets do not explicitly wherein the second internal memory is a scratch pad memory configured to store data indicating operands of one or more mathematical operations performed by the processor.  
        Mikurak teaches wherein the second internal memory is a scratch pad memory configured to store data indicating operands of one or more mathematical operations performed by the processor [fig.135; paragraph 2239, The memory constituents of processor 13500 store the system controlling program, and an appropriate scratch pad memory stores all necessary processing operands.  Digital computer 13500 is connected by an output line 13502 to a customer account processor 13504, for example the brokerage firm computer which handles all of the customer account records and files including customer balances, bandwidth positions, trade records, and the like.]. 
It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Mikurak’s System for order management in a network-based supply chain framework into Gorobets’s memory controller ; EGUCHI ‘s memory system for use with electronic equipment or information processing apparatus and Segev’s non-volatile memory system for fetching memory commands from a host computer system for the benefit of inexpensive memory system with a short latency including a read latency and a write recovery time; and enables a reduction in the time needed to complete the reading operation; also makes the read latency and the write recovery time constantly short and predictable as long as the access starts at the head of a page or a sector and eliminates the need for flag management of the cache memory; and finally,  the first memory and the second memory perform the write recovery in parallel, enabling a reduction in the time needed to write data of the access unit in the writing operation (EGUCHI, [0005]); number of read and write accesses to the non- volatile memory for control data structures is reduced increasing the write speed of the memory system for host data (Gorobets,[0004]-[0010]) and the processor provides a search mechanism for searching for additional offerings similar to the primary offering and suggests the additional offerings similar to the primary offering using the processor through the electronic communications network, thus increases visibility during order management in a network-based supply chain environment and reduces the total amount of code that a programmer has to write from scratch; and the bandwidth provider is allowed to price wholesale services at the exact point where supply hits demand, thus optimizes revenues and eliminates the possibility of a (Mikurak, [2298]) to obtain the invention as specified in claim 1.

        As per claim 2, Segev, EGUCHI , Gorobets and Mikurak teach all the limitations of claim 1 above, wherein Segev teaches a device, wherein the first internal memory is a cache memory [Segev, fig.1; paragraphs 0021; 0025, The volatile type memory circuits can include, as an example, dynamic random access memory (DRAM) and static random access (SRAM) memory circuits.].  

         As per claim 3, Segev, EGUCHI , Gorobets and Mikurak teach all the limitations of claim 2 above, wherein Segev and EGUCHI teach, a device, wherein the controller die [Segev, fig.1, a memory controller 103.], is configured to transfer third data between the second memory and a third internal memory of the processor using the second interface [EGUCHI, figs.1-3; paragraph 0044, Similarly, the second access size register 26-2 receives the access size information for the second memory 13-1 and the third memory 13-2 from the host CPU 1 via the write buffer 23, and stores the access size information.].  

         As per claim 4, Segev, EGUCHI , Gorobets and Mikurak teach all the limitations of claim 1 above, wherein EGUCHI teaches, a device, wherein the first interface is configured for processing a first unit of data at a time, and the second interface is configured for processing a second unit of data at a time, the second unit of data being smaller than the first unit of data [EGUCHI, paragraph 0093, Subsequently, at the point 

         As per claim 5, Segev, EGUCHI , Gorobets and Mikurak teach all the limitations of claim 4 above, wherein EGUCHI teaches, a device, wherein the device is a memory device, and wherein the first interface has a first bus width and the second interface has a second bus width that is smaller than the first bus width [EGUCHI, paragraph 0093, Subsequently, at the point in time T1, the first memory 12 outputs read data with the access size including parity(for example, 32 Kbytes) for the first memory 12 to the external data bus 14.  Then, at the point in time T3, the second memory 13-1 outputs read data with a part (for example, 1 Mbytes) of the access size including parity (for example, 2 Mbytes) for the memory with the long latency, to the external data bus 14.].

         As per claim 6, Segev, EGUCHI , Gorobets and Mikurak teach all the limitations of claim 1 above, wherein Segev teaches, a device, wherein the controller die  [fig.1, a memory controller 103.], is configured to select a portion from the first data being transferred from the first memory to the first internal memory and store the selected portion in the second [Segev, fig.1; paragraphs 0021; 0025, The volatile type memory circuits can include, as an example, dynamic random access memory (DRAM) and static random access (SRAM) memory circuits.].  

         As per claim 7, Segev, EGUCHI , Gorobets and Mikurak teach all the limitations of claim 1 above, wherein Segev and EGUCHI teach, a device, further comprising: an interposer having first and second upper surface areas, wherein the controller die includes the second memory that is provided over a first upper surface area of the interposer, the processor is provided over a second upper surface area of the interposer [Segev, fig.1; paragraphs 0021;0025;0073, As another non-limiting example, a three dimensional memory array may be physically structured as multiple vertical columns (e.g., columns extending substantially perpendicular to the major surface of the substrate in the y direction) having multiple elements in each column and therefore having elements spanning several vertically stacked memory planes.], and the plurality of memory dice of the first memory are disposed over the controller die [EGUCHI,figs.1-3; paragraph 0044,, The memory system 10 comprises a memory controller 11].  

          As per claim 8, Segev, EGUCHI, Gorobets and Mikurak teach all the limitations of claim 1 above, wherein Segev and EGUCHI teach, a device, further comprising a memory die disposed between the plurality of memory dice of the first memory and the controller die [Segev, fig.1; paragraphs 0021; 0025, The memory array 122 includes many memory cells arranged in logical blocks 102A-n of memory cells (e.g., memory blocks 102A-n).].



 As per claims 18-20,claims 18-20 are rejected in accordance to the same rational and reasoning as the above claims 1-3 above, wherein claims 18-20 are the system claims for the method of claims 1-3.

                                      Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GETENTE A YIMER/Primary Examiner, Art Unit 2181